Title: To Thomas Jefferson from Philip Mazzei, 7 December 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     Pisa, 7 Xbre, 1805
                  
                  Nella precedente mia dei 17 9bre., partita cogli scultori e colla cassa dei fruttini per Baltimore il 21 detto, L’informai del metodo che avevo preso per verificare se Mr. Thorwaldsen aveva fatto sbaglio nel far la marca di scudi invece di zecchini, senza manifestare il mio dubbio. Inclusi La lettera al Ministro di Russia, pregandolo di consegnargliela e dirgli, che non aspettavo altre Lettere da Lui, mentre non gli occorresse qualche cosa da me, non volendo io impegnarlo in un cartegggio inutile. Il Ministro la consegnò, gli fece l’ambasciata, ed ei non à riscritto. E dunque chiaro, che intese scudi; cosa che mi fa gran piacere, perchè son persuaso che, dopo giunta la statua in America, gli sarà mandato un buon regalo, il quale farà onore a lui e a noi, e la statua (tra il prezzo convenuto e il regalo) non costera la metà del suo giusto valore. La prego di legger l’inclusa, e se vede chè Mr. Latrobe non possa ben comprendermi, ad aver la bontà di correggerla, o colla penna, o viva voce, come più Le aggrada.
                  Le circonstanze attuali rendono sempre più necessario un’Agente degli Stati Uniti presso il Vicerè d’Italia a Milano. Più volte ò manifestata la mia opinione riguardo all’utilità d’un Ministro, o almeno Incaratod d’affari presso i Governi d’Italia, colla facoltà di corrispondere ancora con quei di Pietroburgo e di Costantinopoli; e dopo che l’Imp. di R. mi à reso giustizia per il mio credito col Rè di Pollonia, ò detto che io potrei sostener decentemente il rango di Ministró col salario d’un Incaricato d’affari. Ora dirò qualcosa unicamente per me.
                  In Toscana, e più che altrove in Livorno e in Pisa, i privati fin dal 1796 sono stati frequentemente sottoposti ad aggravi di vari generi, penosi e costosi. Per un tempo l’attestato fattomi dal Console della mia Cittadinanza Americana mi protesse. Ma ora il semplice attestato non serve, e si fanno dell’estorsioni anche parziali, e a capriccio. S’io potessi metter sopra la mia porta l’arme degli Stati Uniti (non dico come Ministro o Incaricato d’Affari poichè non potrei sostererne il rango, ed esercitarne le funzioni senza qualche emolumento) ma come Console genle. nei porti d’Italia, (ai quali potrebbero aggiungersi quei del Gran Signore, e dell’Imp. di Russia nel Mar Nero) sarei al sicuro; e quando bisognasse agire, agirei ancora, e sempre gratis, purchè ciò non mi obbligasse a spesa rilevante. Ma bisognerebbe che ciò seguisse immediamente, perchè il danno è imminente, e andrà (per quanto pare) sempre crescendo. Se Ella me ne vuol favorir la Patente, Le ne sarò sommamente grato. Non mi prolungo per non farle perder troppo tempo inutilmente, e credo proprio di non dire una parola di quel che attualmente si fa in questa misera parte del Mondo.
                  Bramerei un saggio della nostra acquavite di pesche, o più saggi (mentre ve ne sia di più qualità) per vedere se convenisse farne commercio, e anche un poco per mio uso proprio.
                  Riguardo alla relazione del malinteso tra il Commodor Rogers e il Govr. di Livorno, promessa il 18 9bre. da Livorno, in piè della mia del 17 da Pisa, avendo inteso che il Console se n’era occupato molto, come semplice mediatore, Lo pregai d’istruirmene completamente, per vedere se poteva darmene più esatte nozioni di quelle che avevo raccolte nel Paese. Rispose che ne aveva scritto un diario completo, a solo fine di poterne render conto al Governo, mentre fosse interrogato su quel soggetto; ma che in caso diverso non lo manderebbe, tanto più che, a motivo della lunghessa del medo., nè il Presidente (diss’ei) nè il Segrio. di Stato avrebbe forse il tempo e la pazienza di Leggerlo. La maniera colla quale me ne parlò, non mi diede coraggio di chiedergliene una copia; mi contentai d’assicurarmi che le sue nozioni confrontano con quelle di tutta la Città. Le ridurrò nella maggior concisione possibile, e in un foglio a parte.
                  À fatto inutilmente tutte le richerche a me possibili per trovere la descrizion del Perù di Molina. Mi vien supposto, che possa trovarsi a Parigi, ma io non vi ò più alcuna corrispondenza.
                  foglio a parte
                  Fatto.
                  
                     
                        P.S. è dopo il fatto
                     Tra il Mólò e la Città di Livorno vi è un luogo detto la Darsina, dove si fanno entrare i bastimenti che ànno bisogno di risarcimento. L’entratura nella Darsina, per la quale può passare un solo bastimento alla volta, sta chiusa la notte: Accanto all’entratura vi é l’Uffizio di Sanità, per una porticciuola del quale sogliono i Governatori concedere il passo libero anche di notte ai comandanti di Bastimenti da Guerra per andare a bordo, ma non per entrare. Volendo entrare, bisogna ottenerne la permissione particolare ogni volta, la quale il Governatore accorda sull’aspetto di qualche urgenza. Di tutto questo fù informato il Commodore Rogers dal Governatore Medesimo alla prima visita, per mezzo del Console che ne fu l’interprete.
                     Il Comm. volendo entrar di notte, l’Uffiziale mandò una guardia per la permissione del Governatore; ma esso insistè che gli aprissero subito, e tirò un sasso alla finestra e un’altro alla sentinella. Il Gov. informato di un tal procedere, negò la permissione. Ciò diede luogo a varie espressioni del Comm. spiacevoli e ingiustificabili, non volendo ammetter, come scusa legittima, l’inganno in cui fù indotto dá persone che erano con Lui, due delle quali erano Messrs. Degan e Shuartz, Agenti della nostra Marina. Gli fù fatto credere, che i Comandanti Inglesi avevano sempre avuto il passo libero d’entrare, come di sortire, senza trattenimento; falsità immaginata senza dubbio con non buona intenzione. Una dell’indicate espressioni fù la minaccia di bombardar la Città, non ottenendo soddisfazione, cosa che fece una generale poco favorevole impressione. Ma gli Abitanti, già molto prevenuti a favor del Comm.; principalmente a motivo della sua bravura, furon portati a darne tutta la colpa ai di. Agenti; e il Gover. medo., per l’istesso motivo, quantunque fosse inteso della sopradda. minaccia, non sospese la permissione conferitagli, e disse (a persona degna di fede, dalla quale io l’ò saputo) “che un uomo del suo carattere, bravo e cognito della disciplina militare, non si sarebbe lasciato trasportare a tal segno, se non fosse stato ingannato, provocato, e istigato da coloro; gente pessima (ei soggiunse) che ànno tentato d’indispormi contro il Console, dopo d’aver io, a riguardo della sua intercessione, perdonato loro varie mancanze; ma siate certo, che alla prima che faranno, gli punirò senza il minimo riguardo.” Per vero dire, i nostri agenti non godono molto buona reputazione. Mi congratulo in parte, che non son dei nostri. Mi dispiaceva di Mr. Purviance, perchè Americano ò piacere in conseguenza che sia partito, e che (per quanto sento) non ci tornerà più. Questo è quanto posso dirne in succinto. Se brama d’averne una relazione completa, bisogna che se la faccia mandare dal Console. Credo che sarebbe bene d’averla, persuaso che potrebbe dar luogo a precauzioni utili.
                     In varie mie lettere ò detto il mio sentimento sull’inconvenienza di non unire al Consolato l’Agenzia della Marina. La separazione produrrà sempre gelosie, dissapori, e forse ancora inimicizie aperte, d’onde posson derivare effetti più o meno dannosi, a seconda delle circostanze. Tutti se ne maravigliano, e la lor maraviglia non ci fa onore. Se il Ministro della Marina deve esser responsabile, per quel che riguarda la finanza, della condotta degli Agenti, e ben giusto che ne abbia l’elezione; ma in tal caso, non potendo convenire nella scelta col Ministro che presiede ai Consolati, credo che si dovrebbero metter le cose sur un’altro piede.
                  
                  
                  P.S. alla Lettera del 7 xbre
   Quanto più rifletto su quel che riguarda l’Agenzia della Marina, tanto più mi confermo nel sentimento, che dovrebbesi unire ai Consolati. Ma quando ciò non sia assolutamente possible, se fosse creduto proprio di affidare a me qualunque delle 3 incombenze proposte, potrebbesi aggiungervi la Soprintendenza all’Agenzia, nel qual caso mi lusinghera di poter ovviare ai temuti inconvenienti. E se si volesse aggregare al Consolato generale, non chiederei salario nè per l’uno nè per l’altra, ma solo il rimborso di qualche spesa che potesse occorrere.

                  
                Enclosure
                                    
                     
                        Pisa, 7 December, 1805.
                     
                     In my third letter of a few lines from Leghorn, dated 28 October ’805, I desired of you, Sir, to inform our worthy President, that being obliged to set out immediately for Volterra, it was impossible to prepare at that time some fruit-trees, which I intended to send him. From Volterra I wrote to the Pr. the 4th of 9ber, and desired him to let you know that I had received the answer from Mr. Thorwaldsen, in which I supposed he had made a mistake in the price he asked for making the Statue of Liberty. On my return, in another letter dated the 17th detto I explained to him the nature of the supposed mistake and the precaution method I had made use of to come to the truth of his intentions to avoid the risk of pregiudicing our interest. I found that his demand is such, that not I, nor Mr. Appleton, or any other would have supposed
                  
                  
               